United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 03-2395
                                 ___________

June Williams,                          *
                                        *
                    Appellant,          *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Minnesota.
                                        *
The Thomson Corporation; Thomson *           [PUBLISHED]
Publishing Corporation; West            *
Publishing Company, doing business      *
as West Legal Publishing, doing         *
business as West Group; Brian Hall;     *
Andrew Prozes; Timothy J. Blank;        *
Jeannine Bieter; Lea Harpster, also     *
known as Lea Walstrom; Kevin            *
Appold; Kay Engler; Kirk Emmen,         *
                                        *
                    Appellees.          *
                                   ___________

                            Submitted: May 14, 2004
                               Filed: August 25, 2004
                                ___________

Before MURPHY, HEANEY, and MAGILL, Circuit Judges.
                          ___________

PER CURIAM.

     June R. Williams was terminated on February 4, 1998, after four years of
working as a reference attorney for the Westlaw division of West Group. Following
her termination, Williams lodged a complaint against Westlaw with the Office of
Federal Contract Compliance Programs, alleging that she was discriminated against
on the basis of her race, sex, religion, and disability. Williams’s complaint was
referred to the Equal Employment Opportunity Commission (EEOC), which mailed
a right-to-sue letter to her on-file address on June 17, 1999. Williams filed suit
against West Publishing Corporation, The Thomson Corporation, several of
Thomson’s subsidiaries, and various West employees on October 21, 1999, in the
United States District Court for the District of Ohio, advancing claims under Title
VII, 42 U.S.C. § 1981, the Americans with Disabilities Act (ADA), the Equal Pay
Act, the Fair Labor Standards Act, the Minnesota Whistleblower’s Act, and the
Family Medical Leave Act. The district court in Ohio granted the defendants’ motion
to transfer the case to the District of Minnesota. After the case was transferred, the
defendants moved for summary judgment, urging the district court1 to dismiss several
of the claims as time-barred and to dismiss the remaining claims on the merits. The
court granted the motion and Williams now appeals. After carefully reviewing the
record before us, see McKay v. United States Dep’t of Transp., 340 F.3d 695, 697
(8th Cir. 2003) (applying de novo review to an appeal from a grant of summary
judgment), we affirm.

       We agree with the district court that Williams’s Title VII and ADA claims are
time-barred, see 42 U.S.C. § 2000e-5(f)(1); 42 U.S.C. § 12117(a) (applying the 90-
day statute of limitations to ADA claims); Maegdlin v. Int’l Ass’n of Machinists &
Aerospace Workers, Dist. 949, 309 F.3d 1051, 1054 (8th Cir. 2002) (affirming the
dismissal of Title VII claims as untimely because they were filed more than 90 days
after the issuance of the right-to-sue letter). Williams’s explanation that she did not
read the right-to-sue letter until two weeks after it arrived at her forwarding address,
does not save her claims from being time-barred. Hill v. John Chezik Imps., 869 F.2d


      1
       The Honorable Michael J. Davis, United States District Court Judge for the
District of Minnesota.

                                          -2-
1122, 1124 (8th Cir. 1989) (“Generally, the ninety-day filing period begins to run on
the day the right to sue letter is received at the most recent address that a plaintiff has
provided the EEOC.”); St. Louis v. Alverno Coll., 744 F.2d 1314, 1317 (8th Cir.
1984). Additionally, Williams’s argument that the district court was bound by the
law of the case doctrine because the Ohio court ordered her case transferred, as
opposed to dismissing her claims as untimely, is incorrect. See Murr Plumbing, Inc.
v. Scherer Bros. Fin. Servs., Co., 48 F.3d 1066, 1070 (8th Cir. 1995) (“[T]he doctrine
of law of the case is applicable only to final judgments, not to interlocutory orders.”);
United States Fire Ins. Co. v. Am. Family Life Assurance Co., 787 F.2d 438 (8th Cir.
1986) (per curiam) (holding that an order transferring the case to another district court
is an interlocutory order).

       Furthermore, the district court was correct to conclude that the facts of this case
do not warrant an equitable tolling of the statute of limitations. See Heideman v.
PFL, Inc., 904 F.2d 1262, 1266 (8th Cir. 1990) (“Equitable tolling is appropriate only
when the circumstances that cause a plaintiff to miss a filing deadline are out of his
hands.”). Williams failed to update her address with the EEOC when she moved to
Ohio in the beginning of June, despite her pending appeal with the EEOC and her
awareness that the EEOC intended to issue her a right-to-sue letter. See Hill, 869
F.2d at 1124 (finding that equitable tolling was not appropriate when the plaintiff did
not inform the EEOC of her new address); 29 C.F.R. § 1601.7(b) (stating that a party
who has a complaint pending with the EEOC has “the responsibility to provide the
Commission with notice of any change in address and with notice of any prolonged
absence from that current address”). Additionally, even if Williams’s claims were not
time-barred, she has not adduced any evidence to show that West’s legitimate reasons
for denying her promotions, and eventually terminating her, were pretextual. See
Brooks v. Ameren UE, 345 F.3d 986, 988 (8th Cir. 2003) (affirming summary
judgment when the employer offered a nondiscriminatory reason for denying plaintiff
the promotion and plaintiff could not offer proof of pretext); Edmund v.
MidAmerican Energy Co., 299 F.3d 679, 685 (8th Cir. 2002) (finding that plaintiff

                                           -3-
must do more than “raise doubts about the wisdom and fairness of the opinions of him
held by his superiors and his fellow employees” to survive a summary judgment
motion).

       We also find that the district court did not abuse its discretion in striking
Williams’s affidavit in support of her opposition to the defendant’s motion for
summary judgment. See Northwest Bank & Trust Co. v. First Ill. Nat’l Bank, 354
F.3d 721, 725 (8th Cir. 2003) (“We review the district court’s application of its local
rules for an abuse of discretion.”). Based on her pattern of late filings, the court was
well within its discretion to strike the document; especially considering her affidavit
merely repeated the allegations contained in her complaint. See African Am. Voting
Rights Legal Def. Fund, Inc. v. Villa, 54 F.3d 1345, 1350-51 (8th Cir. 1995) (finding
no abuse of discretion when the district court refused to admit materials submitted in
violation of local rules).

       As to Williams’s remaining claims, we find that the district court correctly
applied the summary judgment standard by resolving all doubt in Williams’s favor.
For the reasons aptly stated by the district court, we find that Williams failed to raise
any triable issues, thereby entitling the defendants to summary judgment.

      Accordingly, we affirm. See 8th Cir. R. 47B.
                    ______________________________




                                          -4-